Opinion by
Mr. Justice McCollum,
The fund in dispute consists of the unclaimed dividends in the estate assigned by Maurice Wurts & Co., on the 11th of August, 1819, for the benefit of their creditors. It was awarded by the learned court below to the administrator of William Wurts who was the surviving assignor. The award or decree so made is contested on this appeal by the administrators of William Meredith on whom the active duties of the trust devolved. From 1819 to 1844 Meredith had the exclusive management of the estate. He died in September, 1844, and Eli K. Price became his administrator and also a trustee under the deed of assignment. No account of his administration of the trust was filed by Meredith but he made and preserved memoranda showing what he did in execution of it. From these it appears that he “ paid to himself or retained for his own use ” the dividends on certain claims standing in the names of parties who were creditors of the assignors. It also appears from memoranda made by and from books and papers in the possession of Price, that he, as trustee of the assigned estate, paid to himself as Meredith’s administrator all the dividends subsequently appropriated to these claims. There is no direct evidence of a sale of the claims to Meredith but his legal representatives contend that his action and the action of his administrator in reference to the payment of dividends upon them authorize and support an inference or presumption that he purchased them while he was trustee. That Price retained the dividends in the belief that the claims on which they were awarded belonged to Meredith’s estate is manifest from the recitals in his receipts for the same, but upon what information his belief wa's based does not appear. If Meredith bought the claims and they were assigned to him it is reasonable to suppose that he would have preserved the evidences of his title to them. Price was the administrator of his estate and entitled to the possession of the books and papers pertaining to the ownership of the assets he was called to administer, and such of them as were applicable to the issues in this distribution were accessible to the appellants. Their failure to produce any evidence of an assignment of the claims to Meredith other than the appropriation of the dividends by him and his estate compels them to rest their pres-en! contention on the presumption arising from such appropri* *268ation. A presumption that he purchased the claims for his personal benefit would contain an imputation of dishonesty in the administration of the trust. The law condemns speculation by the assignee in the debts of his assignors, and will not allow him to appropriate the profits of it. If Meredith bought the claims in question and the parties from whom he purchased were satisfied with their sale of them, whatever he made by the transaction inured to the benefit of the trust estate. He certainly could not recover from the estate in the form of dividends on the claims more than he paid for them, and this was presumably less than the dividends applicable to them. All of these dividends having been received by him or his estate it would seem that something more than the mere appropriation of them was necessary to give his representatives a legal or equitable standing in this contest. But we do not rest our affirmance of the decree on this ground alone. It appears to be in harmony with and sustained by the provisions of the assignment in reference to distribution. •
The trust deed shows that it was the intention of the assignors that each of their creditors should accept in full satisfaction of his claim his proportionate share of whatever sum might be realized from the assigned effects, and that the share of any creditor refusing to so accept it within the time prescribed should revert to them. The. share of each creditor was ascertainable on the basis of the whole indebtedness and therefore the share of a releasing creditor was not affected by the refusal of another creditor to comply with the conditions on which the right to a share depended. A releasing creditor who has received his proportionate share of the sum realized from the assets has no further interest in that sum. His receipt of the share which his compliance with the provisions of the deed gave him extinguished his interest in it and satisfied his claim. It appears to be conceded that the shares of the creditors were correctly ascertained and that the dividends awarded to them have exhausted the assigned estate. As each creditor was the exclusive owiter of the dividends appropriated to his share under the deed he was without any interest in or lawful claim upon the dividends awarded to the shares of the other creditors. Neither Meredith nor Price as his administrator ever claimed any part of the dividends which constitute the fund in dispute. *269In 1867 Meredith’s heirs endeavored to have them adjudged to be assets of his estate, but the decision of the orphans’ court was adverse to their contention and they acquiesced in it. The renewal of their contention in another form and forum after the lapse of a quarter of a century, is to say the least of it, somewhat remarkable, and evincive of a change of view respecting their relation to the dividends they then sought to appropriate. These dividends were in the hands of their ancestor who they allege was the owner of the claims on which they base their present contention. His books showed that the parties to whom they were awarded could not be found. If his legal representatives are entitled to them now his estate was entitled to them in 1867. But we need not discuss this subject further. For the reasons alreacty stated we think the appellants have no standing to contest the claim of the appellee. We think, too, that as no one having the right to contest the claim appears, or can be found, the proper decree was entered on the authority of the decision in the Estate of Potter & Page, 54 Pa. 465.
Decree affirmed and appeal dismissed at the cost of the appellants.